                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                   NORTHERN DIVISION

GEORGE FEDE,                                       )
                                                   )
                Petitioner,                        )
                                                   )
         V.                                        )          No. 2: 19-CV-29 JAR
                                                   )
DAN REDINGTON,                                     )
                                                   )
                Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on petitioner's pro se motions for reconsideration of the

denial of his motion for appointment of counsel, as well as his motion for extension of time to

pay the filing fee and to amend his petition. Because petitioner has already paid the filing fee and

amended his petition, the Court will deny his motions for extension of time as moot.

       Petitioner's motion for reconsideration for appointment of counsel will also be denied at

this time. In petitioner's motion for reconsideration of appointment of counsel, petitioner asserts

that he has only his "jailhouse lawyer" to assist him in his current litigation. The Court, however,

took this into consideration in considering the prior request for counsel, as it is often the case that

pro se prisoners lack true learned counsel and have only the benefit of "jailhouse paralegals" or

law library assistants during their incarceration. Nonetheless, as set forth in the Court's prior

Memorandum and Order, "[a] pro se litigant has no statutory or constitutional right to have

counsel appointed in a civil case." Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998).

Rather, when determining whether to appoint counsel for an indigent litigant, the Court considers

relevant factors, such as the complexity of the case, the ability of the pro se litigant to investigate
the facts, the existence of conflicting testimony, and the ability of the pro se litigant to present

his or her claim. Id.

        After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. This case is neither factually nor legally complex. Consequently, there

does not appear to be a need for counsel at this juncture, and the Court will once again deny

petitioner' s request for counsel.

        Accordingly,

        IT IS HEREBY ORDERED that petitioner's motion for extension of time to pay the $5

filing fee [Doc. #10] is DENIED AS MOOT.

        IT IS FURTHER ORDERED that petitioner' s motion for extension for extension of

time to amend his petition [Doc. #7] is DENIED AS MOOT.

        IT IS FURTHER ORDERED that petitioner's motion for reconsideration of the denial

of his request for appointment of counsel [Doc. #6] is DENIED AT THIS TIME.

        Dated this ~ y of June, 2019.




                                                         ~- ROSS
                                                        ED STATES DISTRICT JUDGE




                                                 2
